—Judgment, Supreme Court, New York County (Felice Shea, J.) rendered May 1, 1992, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him as a persistent violent felony offender to concurrent terms of 15 years to life and 10 years to life, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to the People, giving due deference to the jury’s findings on credibility, and taking into account the jury’s unique ability to evaluate minor inconsistencies in identification testimony, defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence, and the verdict was not against the weight of that evidence (People v Bleakley, 69 NY2d 490, 494-495).
Defendant’s challenges to the prosecutor’s summation are unpreserved for review, either by a failure to object, or a failure to appropriately object (People v Dien, 77 NY2d 885), and we decline to review his challenges in the interest of justice. Similarly, by failing to object to the reasonable doubt instruction, or the supplemental instruction, the defendant failed to preserve those claims (People v Hoke, 62 NY2d 1022), and we similarly decline to review them in the interest of justice. Concur—Rosenberger, J. P., Wallach, Kupferman, Asch and Tom, JJ.